Opinion by
Hoffman, J.,
Appellant contends that there was insufficient evidence to convict Mm of aggravated robbery. He alleges, in the alternative, that the judge erred in charging the jury.
This case involves a purse snatching. On March 12, 1971, appellant and his friend, a man called Booney, followed Elizabeth Bailey into a check-cashing agency. Mrs. Bailey cashed her check, and appellant asked the cashier for change for a quarter. The woman next walked to a nearby five-and-dime store. When she came out of the store, appellant and Booney were waiting on the corner. She had just passed by them on her way home, when appellant walked up behind her, grabbed *144her purse, and ran away. In the process, Mrs. Bailey was spun around and knocked to the ground. She testified that Booney, who also fled after the robbery, took no part in the actual snatching of the purse.
A robbery is aggravated if any one of the following three elements is present: (1) an offensive weapon is used, (2) the robbery is committed by two or more persons, or (3) the victim is ill-used or subjected to violence. Act of June 24, 1939, P. L. 872, §705 (Repealed December 6, 1972, P. L. , No. 334, §5, eff. 6 months from date of final enactment) (18 P.S. §4705).
Viewing the evidence in the light most favorable to the Commonwealth, Commonwealth v. Johnston, 438 Pa. 485, 488, 263 A. 2d 376 (1970), we find that sufficient evidence was presented to convict appellant of aggravated robbery and that the lower court correctly denied appellant’s motion for a directed verdict. As the lower court judge noted in overruling appellant’s demurrer at trial, there was strong evidence that Mrs. Bailey was “ill-used, under the terms of the statute.” The act of spinning her around and throwing her to the ground clearly subjected her to violence. In addition, evidence was presented from which a jury might find that the robbery was committed by more than one person, which, as was noted above, is an additional and independent element of the offense. Appellant and Booney both followed Mrs. Bailey into the check-cashing agency. They left the agency together and were standing on the corner together when Mrs. Bailey emerged from the five-and-dime store. After the pocketbook was grabbed, they ran off together, one behind the other. The circumstances strongly indicate that the men were acting in concert.
Although no objection was made to the judge’s charge to the jury, appellant now contends that the judge utilized a proscribed Allen-type charge and gave an erroneous reasonable doubt instruction. The Penn*145sylvania Supreme Court has held innumerable times that “appellant’s failure to take a specific exception to this portion of the charge . . . forecloses our consideration of this issue on appeal.” Commonwealth v. Jennings, 442 Pa. 18, 24, 274 A. 2d 767 (1971). We have, nonetheless examined the judge’s instructions to the jury and we find no error.
The judgment of sentence is affirmed.